DETAILED ACTION

Location of Application
The location of the subject application has changed.  The subject application is now located in Workgroup 1630, Art Unit 1634, and has been docketed to Primary Examiner Bradley L. Sisson.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 1-35 is/are not properly labeled.  See 37 CFR 1.84(u)(1).  Note the required use of FIG., not “Fig.”  Also, note that if there is but one panel to a figure, then there should not be a separate labeling of “A” or “B”.  See, for example, FIG. 1, which has but one panel, and is also labeled with an “A”. FIG. 2 has multiple graphs, but has a panel identifier of “B”, yet there is no FIG. 2A.  In the case of FIG. 33, there are 2 photographs and 2 line graphs.  The collection of illustrations is labeled with a “B”, yet the two line graphs are also labeled with both an “A” and a “B”.  FIG. 34, has three pictures, all of which are also labeled as “A”, with no corresponding “B” panel.
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 2, 14, 16, 18, 20, 22, 24, and 33.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 14, 16, 18, 20, 22, 24, and 33.  See 37 CFR 1.84(l) and (q).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 
Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. In a

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a composition of matter.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to a natural phenomenon.  While the claims state that they are each to “a phosphatidic sensor”, the only component of the sensor that has been identified is that of the peptide/protein that is defined in terms of it “comprising an N-terminal region of α-synuclein” (claim 1), or is encoded by SEQ ID NO. 1, or has the amino acid sequence set forth in SEQ ID NO. 2.
Upon review of the Sequence Listing, it is noted that applicant has identified the source of the amino acid sequence and the nucleotide sequence as being that isolated from Mus musculus, which is recognized as being a mouse.

    PNG
    media_image1.png
    177
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    383
    media_image2.png
    Greyscale


In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  In support of this position, it is noted that the only component required to be present is the peptide.  Acknowledgement is made of the claims encompassing peptides that have a variance in amino acid sequence.  Such breadth of scope, however, does not exclude the naturally-occurring peptide.  It is further noted that the claims are to “a phosphatidic acid sensor”, however, the only component recited in the claims is this naturally-occurring protein.
As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to the natural phenomenon- a protein comprising the N-terminal region of α-synuclein, and are not directed to any process, much less a process that is comprised of process steps that are new and useful.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art... [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding and Rationale.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,963,421 A1 (Se Nostic Gmbh).
Claims 1 and 2 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image3.png
    391
    578
    media_image3.png
    Greyscale

Upon review of the Sequence Listing, it is noted that applicant has identified the source of the amino acid sequence and the nucleotide sequence as being that isolated from Mus musculus, which is recognized as being a mouse.

    PNG
    media_image1.png
    177
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    383
    media_image2.png
    Greyscale

Se Nostic Gmbh, at page 8, line 53, teaches of a variety of proteins that are found in both humans and mice.  As stated therein:
Exemplary prion proteins are the proteins which in their aggregated state conformation cause or are present in the following diseases, with preferred amino acid sequences of the prion protein indicated: Scrapie in sheep (cellular prion protein PrP.sup.c, major prion protein, accessible at http://www.uniprot.org/uniprot/P23907), bovine spongiform encephalitis in cattle (cellular prion protein PrP.sup.c, major prion protein, accessible at http://www.uniprot.org/ uniprot/P10279), chronic wasting disease in deer and elk (cellular prion protein PrP.sup.c, major prion proteins, accessible at black deer: http://www.uniprot.org/uniprot/P47852, red deer: http://www. uniprot.org/uniprot/P67987, alpine musk deer: http://www.uniprot. org/uniprot/Q68G95), and Creutzfeld-Jacob disease, Gerstmann-Straussler-Scheinker syndrome (cellular prion protein PrP.sup.c, including mutant proteins thereof), fatal familial insomnia in humans (prion protein), wherein prion disease in humans, including Creutzfeld Jacob disease, Gerstmann-Straussler-Scheinker(GSD) Syndrome, fatal familial insomnia (FFI) (major prion protein, accessible at http://www.uniprot.org/uniprot/P04156), GSD and FFI are exclusively associated with familial variants, CJD can be associated with familial variants, Alzheimer disease (amyloid beta, Aβ, especially Aβ of 40 (Aβ40) or 42 (Aβ42) amino acids, including mutant proteins thereof), especially Alzheimer disease or cerebral amyloid angiopathy in humans (beta amyloid (Aβ) A4 protein, accessible at http://www. uniprot. org/uniprot/P05067, especially the partial sequences beta-amyloid protein 42, and beta-amyloid protein 40, and also familial variants of the A4 protein), Alzheimer disease (tau and/or α-synuclein of human, mouse or rat, e.g. human alpha-synuclein accessible at http://www.uniprot.org/uniprot/P37840, mouse alpha-synuclein accessible at http://www.uniprot.org/uniprot/O55042 rat alpha-synuclein accessible at http://www.uniprot.org /uniprot/P37377, human tau, accessible at http://www.uniprot. org/uniprot/P10636 and corresponding tau sequences of mice and rats, accessible at http://www.uniprot.org/uniprot/P35637), Alzheimer in mouse or rat (mouse Aβ accessible at http://www.uniprot.org/uniprot/P12023; rat Aβ accessible at http://www.uniprot.org/ uniprot/P08592, and tau accessible at http://www.uniprot.org/uniprot/P35637 and mouse α-synuclein, accessible at http://www.uniprot.org/uniprot/O55042, rat alpha-synuclein accessible at http://www.uniprot.org /uniprot/P37377), Parkinson (alpha-synuclein) and α-synucleopathies in humans (human alpha-synuclein accessible at http://www.uniprot. org/uniprot/P37840), Parkinson disease and α-synucleopathies in murine disease models (alpha-synuclein accessible at http://www.uniprot.org/uniprot/O55042)...  (Emphasis added)

As evidenced above, the aspect of mouse/murine systems encoding and expressing alpha-synuclein was known in the art.  
It is noted that claim 1 is not limited to any specific amino acid sequence or source, and, thusly, fairly encompasses any version of α-synuclein, e.g., that which occurs in human, mouse, or rat, each of which are identified in the prior art of record.

While applicant has, in some claims, defined the protein in terms of the nucleic acid sequence that encodes same, it is noted that a compound and its properties are inseparable.   The fact that the protein was known in the art to occur in mice, that that applicant identifies the source of the amino acid and encoding nucleotide sequence of the claimed invention as occurring in Mus musculus, which is a mouse, is deemed to be fairly suggested, if not anticipated, by the prior art of record.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,963,421 A1 (Se Nostic Gmbh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634